Citation Nr: 1756230	
Decision Date: 12/06/17    Archive Date: 12/15/17

DOCKET NO.  13-28 831	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES


1.  Entitlement to service connection for a right knee disorder.

2.  Entitlement to service connection for residuals of a head injury.

3.  Entitlement to service connection for a low back disorder.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Marcus J. Colicelli, Associate Counsel



INTRODUCTION

The Veteran served on active duty from May 1987 to July 1987, from June 2004 to December 2005, and from April 2007 to October 2007, including service in the Southwest Asia theater of operations from November 2004 to October 2005 and additional service in the Army National Guard.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2009 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO).

This matter was last before the Board in August 2017 where it was remanded for further development.  Accordingly, prior to the return of this matter to the Board, the RO conducted additional research as to the Veteran's claimed active-duty motor vehicle accident (MVA), to include a request of further clarification from the Veteran himself, and additionally readjudicated all issues in a September 2017 supplemental statement of the case (SSOC).  Therefore, the Board finds that there has been substantial compliance with the latest remand directives and this matter is ripe for adjudication.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).



FINDING OF FACT

The Veteran's right knee, low back and head injury disorders are not shown to be causally or etiologically related to any disease, injury, or incident in service.


CONCLUSIONS OF LAW

1.  The criteria for service connection for a right knee disorder have not been met.  38 U.S.C. §§ 1101, 1110, 1112, 1113, 1131, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2017).

2.  The criteria for service connection for a low back disorder have not been met.  38 U.S.C. §§ 1101, 1110, 1112, 1113, 1131, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2017).

3.  The criteria for service connection for residuals of a head injury have not been met.  38 U.S.C. §§ 1101, 1110, 1112, 1113, 1131, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran). 


Duties to Notify and Assist

Under the Veterans Claims Assistance Act of 2000 (VCAA) VA has a duty to notify and assist a claimant in the development of a claim.  VA's duty to notify was satisfied by an April 2009 letter.  See 38 U.S.C. §§ 5102, 5103, 5103A (2012); 38 C.F.R. § 3.159 (2017); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

Concerning the duty to assist, the record reflects that VA has made reasonable efforts to obtain relevant records adequately identified by the Veteran, including service treatment records, personnel records, post-service treatment records, and VA examinations.  

Significantly, as discussed above, the Board finds that there has been substantial compliance with its August 2017 remand directives.  Military personnel records, including National Guard documentation and a memorandum of periods of ACDUTRA and inactive duty training (INACDUTRA), have been associated with the claims file.  Moreover, the Veteran was given the opportunity to provide additional evidence to support his claimed active duty MVA, but did not respond to VA requests for this information.  See September 2017 VA Form 27-0820 ("REMAND requested attempt to obtain clarifying information on alleged motor vehicle accident. The Veteran did not respond."); see also Wood v. Derwinski, 1 Vet. App. 190 (1991) (Claimant has some responsibility to cooperate in the development of all facts pertinent to the claim, the duty to assist is not a "one-way street").  

The Board additionally notes that the Veteran was not afforded a VA examination for his head injury claim.  The Board finds that the evidence of record does not necessitate such a development.  See 38 C.F.R. § 3.159(c)(4).  The case of McLendon v. Nicholson, 20 Vet. App. 79 (2006), held that an examination is required when (1) there is evidence of a current disability, (2) evidence establishing an "in-service event, injury or disease," or a disease manifested in accordance with presumptive service connection regulations occurred which would support incurrence or aggravation, (3) an indication that the current disability may be related to the in-service event, and (4) insufficient evidence to decide the case.

In the present case, there is no competent evidence of record to indicate that the Veteran has head injury residuals that may be related to service.  The Veteran himself has provided statements that he suffers from headaches that are related to an active-duty MVA.  However, the Board finds that the low threshold of McLendon is not met as the self-serving statements alone are not competent or credible so as to provide evidence of a diagnosis or etiology of a condition such as headaches.  Furthermore, the record is silent for a nexus between the Veteran's headaches and his active service.  The Veteran does not contend, nor does the evidence indicate that such a nexus exists in any materials not currently associated with the record, and the medical evidence of reflects an onset of the disease in approximately 2009, nearly twenty to thirty years after the alleged head injury.  See Waters v. Shinseki, 601 F.3d 1274, 1279 (Fed. Cir. 2010) (the Veteran's conclusory lay statement is insufficient to trigger VA's duty to provide an examination with an opinion).  

The claims file contains the Veteran's available service treatment and personnel records, reports of post-service treatment, and the Veteran's own statements in support of his claims.  No examinations or nexus opinions are required regarding the claims for service connection of a head injury as the weight of the evidence demonstrates no related injury, disease, or event during service.  Therefore, any opinions would be speculative.  For these reasons, a remand to provide the Veteran with medical examinations and/or obtain medical opinions is not required with respect to the claim for head injury.  See Bardwell v. Shinseki, 24 Vet. App. 36 (2010).

To date, neither the Veteran, nor his representative, have raised any issue regarding the VA's obligations or any development that has occurred in this case.  Thus, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).


Service Connection

The Veteran is seeking service connection for right knee, low back and head injuries suffered as a result of a MVA that occurred during the line of duty.  See i.e. March 2009 VA Form 21-4138 ("Head injury & knee sprained (1985) when military jeep rolled over"); October 2009 Orthopedic Surgery Consult note ("PT injured the right knee in 1992, in MVA when jeep flipped over on the way back from Ft. Hood.  He sustained injuries to his head w/ laceration as well as swelling in the right knee"); March 2012 Primary Care note ("PT was in truck accident while in service and injury his head 1988"); April 2012 Nursing Note ("patient states his jeep rolled over in 1989"); September 2013 VA Form 9 ("1985-1986 Active Duty: Military vehicle rollover that caused a severe head wound and my right knee to dislocate"); May 2015 Mental Health note ("reported that in 1995 he was involved in a 'roll over in a jeep' returning from Ft Hood training"); November 2016 VA examination ("attributes to possible trauma after rollover accident around 1984"); May 2017 VA examination ("Veteran reports onset in 1986. Veteran reports that he was involved in a rollover motor vehicle accident while in a Jeep.  He sustained multiple injuries and was treated at BAMC.  He injured his back at that time and has had problems with it since then").


Applicable Law

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Establishing service connection generally requires competent evidence of three things: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the claimed in-service disease or injury and the current disability.  Holton v. Shinseki, 557 F.3d, 1362, 1366 (Fed. Cir. 2009).

Active military, naval, or air service includes any period of ACDUTRA during which the individual concerned was disabled or died from disease or injury incurred in or aggravated in the line of duty, or any period of INACDUTRA during which the individual concerned was disabled or died from injury (but not disease) incurred in or aggravated in the line of duty.  38 U.S.C.A. §§ 101(21), (22), (23), (24), 106; 38 C.F.R. § 3.6(a), (c), (d).

A "Veteran" is a person who served in the active military, naval, or air service and who was discharged or released under conditions other than dishonorable.  38 C.F.R. § 3.1(d).  The term "active military, naval, or air service" includes active duty, any period of active duty for training during which the individual concerned was disabled or died from a disease or injury incurred or aggravated in line of duty, and any period of inactive duty training during which the individual concerned was disabled or died from an injury incurred or aggravated in line of duty.  38 U.S.C.A. § 101(24); 38 C.F.R. § 3.5(a), (d).  When a claim is based on a period of ACDUTRA, there must be evidence that the individual concerned died or became disabled during a period of ACDUTRA as a result of a disease or injury incurred or aggravated in the line of duty.  In the absence of such evidence, the period of ACDUTRA would not qualify as "active military, naval, or air service" and the claimant would not achieve Veteran status for purposes of that claim.  See 38 U.S.C. § 101(2)-(24); Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998).

The Board must analyze the credibility and probative value of the evidence, account for the evidence it finds persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Kahana v. Shinseki, 24 Vet. App. 428, 433 (2011).  This includes weighing the credibility and probative value of lay evidence against the remaining evidence of record.  See King v. Shinseki, 700 F.3d 1339 (Fed. Cir. 2012); Kahana, 24 Vet. App. at 433-34.  

A lay person is competent to report to the onset and continuity of his symptomatology.  Id. at 438.  Moreover, lay evidence may be competent and sufficient evidence of a diagnosis or nexus if (1) the particular condition at issue is the type of condition that is within the competence or common knowledge of a lay person, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  The Board must determine on a case-by-case basis whether a particular condition is the type of condition that is within the competence of a lay person.  See Kahana, 24 Vet. App. at 433, n. 4.

A Veteran bears the evidentiary burden to establish all elements of a service connection claim, including the nexus requirement.  Fagan v. Shinseki, 573 F.3d 1282, 1287 (Fed. Cir. 2009); see also Walker v. Shinseki, 708 F.3d 1331, 1334 (Fed. Cir. 2013).  In making its ultimate determination, the Board must give a Veteran the benefit of the doubt on any issue material to the claim when there is an approximate balance of positive and negative evidence.  Fagan, 573 F.3d at 1287 (quoting 38 U.S.C. § 5107 (b)).
Facts & Analysis

The Veteran contends that he has degenerative disc disease of the lumbar spine, right knee osteoarthritis, and headaches (due to a head injury) that are related to active service.  The Board finds that medical documentation throughout the period on appeal, including November 2016 VA examination report, May 2017 VA examination report, and VA medical records, document the Veteran having current low back, right knee, and headache disorders.  See e.g. September 2009 Primary Care Nursing note ("Would like to discuss headache, torn meniscus on rt knee, muscle spasms on back"); November 2016 VA Knee examination; May 2017 VA Spine examination.  As such, the first element of service connection, a current disability, has been satisfied as to each claim.  See Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Unfortunately, the Board finds that the second Shedden element, has not been met to the extent the Veteran currently contends that he had chronic low back disorder, right knee disorder, and residuals of a head injury stemming from a period of active duty which continued following service and ever since service. 

Throughout the pendency of this appeal, as noted above, the Veteran has provided conflicting statements to VA adjudicators and medical providers as to the date of onset of symptoms, specifically as to the details of his alleged in-service MVA, which greatly reduces the credibility of his assertions.  Although he has consistently stated that his head, knee and back symptoms began following an active-duty MVA, the alleged date of this accident is wildly varied in statements associated with the record, ranging between 1985 and 1995 as noted above.  Service treatment records and National Guard personnel materials dated throughout the entire decade during which the alleged MVA occurred, including multiple self-reports of medical history and corresponding physical examinations, consistently reflect that the Veteran was without any orthopedic or cranial/headache issue, nor any mention of residuals from a car accident.  See i.e. March 1987 Applicant Medical Prescreening Form ("Have you ever had or have you now back trouble, any painful or trick joints, been hospitalized...No"); June 1987 Medical Board Report; May 1989 Report of Medical History ("I am in good health...No...trick or locked knee, recurrent back pain, head injury"); February 1993 Report of Medical History ("I am in good health...Not taking any medication...No...trick or locked knee, recurrent back pain, head injury"); July 1998 Report of Medical History ("Good...No...trick or locked knee, recurrent back pain, head injury"); April 2004 Annual Medical Certificate ("Have you ever had, or do you now have...frequent or severe headaches, a head injury, been treated in an emergency room, been a patient in a hospital...No"); June 2004 Report of Medical History ("No...knee trouble, swollen or painful joints, arthritis").

The first evidence of low back, right knee, and head injury-related disorders within the claims file are far removed from the alleged dates of the MVA between 1985 and 1995.  Specifically, a December 2006 private care record indicates treatment for right knee pain with meniscal tear, followed by treatment for low back pain with diagnosis of degenerative disc disease in 2009, and complaints of headaches beginning in 2012.  Both VA medical records and private physician records indicate that the Veteran has continued treatment for these disorders between December 2006 through to the present.  

Thus, the Veteran's current statements regarding the onset of his knee, low back, and residuals of a head injury, and the chronicity of his alleged accident are inconsistent with statements he made contemporaneous to his military service.  A contemporaneous statement as to a declarant's then-existing physical condition, such as his separation examination, (as opposed to his current statements of memory or belief to prove the fact remembered or believed) is recognized as possessing circumstantial guarantees of trustworthiness.  See Fed. R. Evid. 803(3).  Therefore, the in-service examination reports and the medical history reports prepared by the Veteran are accepted as the credible and accurate account of his state of health during service.  For these reasons, the Board finds that there is no credible lay evidence that the Veteran sustained a chronic knee, back, or head disorder in service from which he has had continuous problems ever since service.  See Caluza v. Brown, 7 Vet. App. 498, 511-12 (1995), aff'd per curiam, 78 F.3d. 604 (Fed. Cir. 1996); see also Macarubbo v. Gober, 10 Vet. App. 388 (1997) (holding that the credibility of lay evidence can be affected and even impeached by inconsistent statements, internal inconsistency of statements, inconsistency with other evidence of record, facial implausibility, bad character, interest, bias, self-interest, malingering, desire for monetary gain, and witness demeanor).

The Veteran did not claim that he incurred a chronic lumbar spine disorder, right knee disorder, or head injury residuals in service until he filed his current VA disability compensation claim in March 2009.  His statements made for VA disability compensation purposes are of lesser probative value than the previous more contemporaneous histories, including during service, and the previous statements made for treatment purposes.  See Pond v. West, 12 Vet. App. 341 (1999).

The Board finds that since the Veteran's competent statements as to continuity of back, knee, and head symptoms since active service are not credible.  In other words, continuity of head, back, and knee symptoms since active service are not shown, and service connection is not warranted on this basis.  See Walker, supra.

In this case, the Board has carefully considered the evidence presented by the Veteran, but finds that the weight of the competent and probative evidence does not link the back, knee, or head injury disorders, to include degenerative disc disease, osteoarthritis, and headaches, to his military service.  Service treatment records are negative for complaints, treatment or diagnoses of a back disorder, right knee disorder, or residuals of a head injury, nor is there any evidence of any illness or incident or service relatable to such a condition, to include a motor vehicle accident.  None of the medical evidence, including the November 2016 and May 2017 VA examinations, suggests that the diagnosed conditions had their onset in service, or are etiologically related to service, or were worsened by service.  In sum, the most probative evidence of record does not support the Veteran's contentions that he had an in-service motor vehicle accident that caused head injury residuals, right knee disorder, or back disorder.  

The Board finds that the preponderance of the evidence is against the Veteran claim that any currently diagnosed back, right knee, or head injury residuals are due to an event, injury, or disease during service.  


ORDER

Entitlement to service connection for residuals of a head injury is denied.

Entitlement to service connection for a low back disorder is denied.

Entitlement to service connection for a right knee disorder is denied.



____________________________________________
H.M. WALKER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


